Citation Nr: 0201621	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  00-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome with gastroesophageal reflux 
disease (GERD) and diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from December 22, 1976 to 
December 8, 1980, and from March 6, 1981 to September 30, 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The RO granted entitlement to service connection for 
irritable bowel syndrome with GERD and diverticulosis, and 
assigned a rating evaluation of 10 percent, effective as of 
October 1, 1998.  The veteran filed a timely notice of 
disagreement with the assigned rating evaluation and 
perfected a substantive appeal.

In July 2000, a videoconference hearing was conducted under 
the direction of a hearing officer of the RO, a transcript of 
which has been associated with the evidence of record.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

Irritable bowel syndrome with GERD and diverticulosis is 
manifested by abdominal pain, nausea, diarrhea, and 
constipation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for irritable bowel syndrome with GERD and 
diverticulitis, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.114, Diagnostic Codes 7319, 7327 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records provided a history of 
treatment for chronic abdominal pain during his period of 
active service.  His condition received several diagnoses 
which included irritable bowel syndrome, GERD, and 
diverticulosis.

A VA examination report dated in June 1999 reveals that the 
veteran reported diffuse abdominal pain.  He had episodes of 
constipation and diarrhea.  He had no significant nausea, 
vomiting, fistula, dysphagia, hematemesis or melena, but he 
did report some symptoms of reflux in the evening.

Physical examination revealed no signs of anemia.  He had no 
significant weight loss or weight gain.  He was on no 
specific medications for the irritable bowel syndrome, but 
was on medication for the GERD. The abdomen was soft and 
nontender without any abdominal pain.  

Upper gastro-intestinal series revealed mild thickening of 
the folds in the gastric body suggesting a mild gastritis.  
Barium enema revealed scattered diverticula.  The diagnoses 
included irritable bowel syndrome and GERD.

A letter from Applied Hardcoating Technologies, Inc., dated 
in February 2000, shows that from the period beginning 
February 1999 through December 1999, the veteran took 42 
hours of sick leave.

Outpatient treatment records from the Nellis Air Force Base 
and the Mike O'Callahan Federal Hospital, Las Vegas, Nevada, 
dated from September 1998 to February 2000 show diagnoses of 
GERD which was stable with medication.

In July 2000, the veteran testified at a personal 
videoconference hearing conducted before a hearing officer of 
the RO.  He reported that he had diarrhea the week prior to 
his hearing, and that during the few days immediately 
preceding the hearing, he had been constipated, hungry but 
feeling full.  He reported nausea every day, though not 
always at the same time.  He indicated that his wife would 
control his diet, and that he would avoid spicy food.  He 
reported bowel leakage, but no pads, and some blood in the 
stool.  He treated with Preparation H, primarily for his 
service-connected  hemorrhoids.  He indicated that when he 
has diarrhea, he has it between three and six times per day.  
He also reported stomach cramps and abdominal pain with 
nausea.

A VA examination report dated in October 2000 shows that the 
veteran reported lots of nausea and occasional heartburn.  He 
denied odynophagia or dysphagia.  He denied hematemesis or 
melanotic stool.  He reported occasional loose bowel movement 
alternating with constipation, and that he would occasionally 
notice some bright red blood over the toilet paper.  He had 
no loss of weight or appetite, and reported to currently take 
medications, Advil and Vioxx. 

Physical examination revealed that the abdomen was soft and 
non-tender. There were no masses or organomegaly appreciated, 
and bowel sounds were active. An upper gastro-intestinal 
series associated with the examination report found no 
evidence of significant pathology in the entire duodenum, no 
evidence of significant pathology in the entire stomach, and 
a small hiatal hernia.  The assessment was nausea, heartburn, 
possibly secondary to non-ulcer dyspepsia, doing fairly well 
on occasional H2 blocker therapy; irritable bowel syndrome, 
not severe enough to disable the veteran's lifestyle; and 
small internal hemorrhoids. 


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The Board notes that disabilities of the digestive system 
under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 
7348 are not to be combined.  In general, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

Irritable bowel syndrome with GERD and diverticulosis is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Codes 7327-7319 which provide the rating criteria 
for diverticulitis and irritable colon syndrome.

Pursuant to Diagnostic Code 7327, diverticulitis is rated in 
accordance with the criteria for irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending upon 
the predominant disability picture.

Under Diagnostic Code 7319, the maximum 30 percent evaluation 
is warranted for severe irritable colon syndrome (spastic 
colitis, mucous colitis, etc.); diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

A 10 percent evaluation is warranted for moderate irritable 
colon syndrome (spastic colitis, mucous colitis, etc.); 
frequent episodes of bowel disturbance with abdominal 
distress.  A noncompensable evaluation is warranted for mild 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.); disturbances of bowel function with occasional 
episodes of abdominal distress.  38 C.F.R. § 4.114 (2001).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  



The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).




Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  



The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, Las Vegas, Nevada; the Insight Mountain Diagnostics, 
Las Vegas, Nevada; and the Mike O'Callaghan Federal Hospital, 
Nellis Air Force Base, Nevada.  The treatment records have 
been obtained from the respective facilities and have been 
associated with the veteran's claims folder.  The veteran has 
also been offered comprehensive and contemporaneous VA 
examinations.  The RO has obtained and associated with the 
claims file the medical treatment and examination reports 
identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  Additionally, in 
October 2001, in connection with other claims not pertinent 
to the current appeal, the RO provided notice of the 
enactment of the VCAA.  In this regard, the veteran has been 
given the opportunity to direct the attention of the RO to 
evidence which he believes is supportive of his claim, and 
the RO, as noted above, has expanded the record accordingly 
by obtaining and associating with the claims file any 
additional evidence mentioned by the veteran.  There is no 
known additional evidence claimed by the veteran to exist 
which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In July 2000, the 
veteran provided oral argument by testimony before a hearing 
officer of the RO.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The veteran maintains that the 10 percent evaluation which 
has been assigned for 
his irritable bowel syndrome with GERD and diverticulosis 
does not accurately reflect the degree of disability that he 
currently experiences.



The RO has assessed irritable bowel syndrome as the 
predominant disability picture in this case, and the Board 
agrees.  This is so, based on the fact that the medical 
evidence and the veteran's statements reveal his primary 
symptoms involve disturbance in bowel function, which are the 
criteria for a rating under irritable colon syndrome.  As the 
medical evidence and the veteran's statements do not reveal 
ulcerative colitis or evidence of peritoneal adhesions, like 
obstructions revealed by X-ray or abdominal distention, the 
Board finds that irritable colon syndrome best reflects the 
predominant disability picture as regards the veteran's 
service-connected disability.

The veteran's service-connected irritable bowel syndrome is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Codes 7327-7319, which would be consistent 
with findings of moderate, frequent episodes of bowel 
disturbance with abdominal distress.  

A greater evaluation under this code would not be warranted 
unless there were severe irritable colon syndrome (spastic 
colitis, mucous colitis, etc.); diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

The June 1999 VA examination report showed that the veteran 
reported diffuse abdominal pain and episodes of constipation 
and diarrhea.  There was no significant nausea, vomiting, 
fistula, dysphagia, hematemesis or melena.  Examination of 
the abdomen showed that it was soft without any pain.

The October 2000 VA examination report showed that he 
reported lots of nausea and occasional heartburn, but only 
occasional loose bowel movement alternating with 
constipation.  There was no loss of weight or appetite.  
Examination revealed a soft and non-tender abdomen with no 
evidence of significant pathology in the entire stomach.  The 
examiner concluded that the veteran's irritable bowel 
syndrome was not severe enough to disable his lifestyle.

The Board notes that the 10 percent evaluation which has been 
assigned contemplates frequent episodes of bowel disturbances 
with abdominal distress.  The veteran's symptoms as described 
in the examination reports of record more closely approximate 
the criteria for such an evaluation under Diagnostic Code 
7319.  

However, the medical evidence of record has not shown that 
the irritable bowel syndrome is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  The Board has considered the 
veteran's July 2000 testimony wherein he reported recent 
diarrhea followed by constipation, and daily nausea, stomach 
cramps and abdominal pain.  However, the competent medical 
evidence of record has shown that the irritable bowel 
syndrome is manifested by nausea and occasional heartburn, 
but only occasional loose bowel movement alternating with 
constipation.  The evidence specifically established that the 
irritable bowel syndrome was not severe enough to disable his 
lifestyle.  

Based on the veteran's statements that he has abdominal pain 
and nausea, occasional diarrhea and constipation, and based 
on the medical evidence which reveals no additional 
significant findings, the Board finds that the veteran's 
irritable bowel syndrome is best described as moderate under 
Diagnostic Code 7319.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent under Diagnostic Code 
7319; the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. § 
4.3 (2001).

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. at 589.  However, the 
Board finds no basis which supports an increased rating 
evaluation.

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for the veteran's gastrointestinal 
disability, the Board finds no basis upon which to consider 
assignment of "staged" ratings.  See Fenderson, supra.




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for irritable 
bowel syndrome with GERD with diverticulitis.  See Gilbert, 
supra.


Extraschedular Consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service who possesses the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in May 2000, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's irritable bowel 
syndrome.  

Since this matter has been considered by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  


According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning, 4 Vet. App. at 229.

A review of the claims does not show that the veteran's 
irritable bowel syndrome has markedly interfered with 
employment or required frequent periods of hospitalization.  
Indeed, the evidence shows that the veteran is able to 
continue with his employment, except for 72.75 hours of 
worked missed between February 1999 and December 1999.

In addition, there is no evidence that the veteran's service-
connected irritable bowel syndrome presents an unusual 
disability picture.  While the Board acknowledges the veteran 
has exhibited moderate symptoms, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.  

In short, the veteran's service-connected gastrointestinal 
disability rated as irritable bowel syndrome with GERD and 
diverticulosis does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to an increased rating evaluation for irritable 
bowel syndrome, currently rated as 10 percent disabling, is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

